The Honorable Matt Blunt Missouri Secretary of State James C.Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO 65101
Dear Secretary Blunt:
You have submitted a proposed fair ballot language statement with respect to the initiative petition relating to highways and transportation and submitted by Rodney Gray. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
A "yes" vote will amend the Missouri Constitution to require that all revenues from the existing motor vehicle fuel tax (less collection costs) be used only for constructing, reconstructing, maintaining and repairing state and local highways, roads, and bridges. It will also require that the proceeds from vehicle taxes and fees paid by highway users (less collection costs, refunds, and highway patrol law enforcement costs) be used only for constructing and maintaining the state highway system, except up to half of the vehicle taxes and fees, phased in over four years, will go into a state road bond fund to repay state highway bonds.
A "no" vote will not amend the Missouri Constitution in the manner described above.
The constitutional amendment will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Since our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the initiative petition, or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                               JEREMIAH W. (JAY) NIXON Attorney General